Title: To James Madison from an Unidentified Correspondent, [ca. 4 October 1814]
From: 
To: Madison, James


        
          
            Sir
            [ca. 4 October 1814]
          
          As General Armstrong was one of your principal Secretaries, Bon Amie and Bottle Companion, enjoying your confidence in a super-eminent degree, it would be cruel, as well as ungenerous in me to doubt for a single moment his honor or veracity.
          In his letter to the public, he states, “that you informed him that you was also an object of the suspicions and menaces of the militia of the District.” Being myself one of the militia of the District, I can with justice

assure you, that I never heard of your being an object of their “menaces,” and to make the best of it in whatever quarter this charge may have had its origin, it is a base slander upon a meritorious body of men—A body of men who are now suffering every privation for their country’s cause, whose bed is the cold ground, and the Heavens their canopy, while you, sir, one of the main authors of all our calamity, are rioting in all the luxury of pride and wealth, with an income of 25,000 dollars per annum. If you would condescend to visit the camp, & there behold the pallid cheek and emaciated form, your pity would be excited, if pity was ever an inmate of your soul. Justice demands that you tell the source from whence you derived your information. ’Tis true, sir, you may be an object, and for aught I know, justly too, of their “suspicions.” Your conduct, indeed, has been inexplicable. After the solemn warning that you have had from day to day for fifteen months past, when the enemy first made his landing in this quarter, and when the citizens were called out en masse to heave up entrenchments on Greenleaf’s Point, your continued supineness and inactivity has excited the “suspicions” of some, and the just indignation of all the inhabitants of this District.
          The very day before the enemy took possession of our Capital, the National Intelligencer, a paper, in all governmental affairs supposed to be under your entire inspection and controul informed the public that we had, ready to meet the enemy, upwards of 16,000 men, a force “more than sufficient” to chastise the insolent invader and drive him back to his shipping! At the time that paragraph was put into the columns of the National Intelligencer, both you & its editor must have known that it was a down-right falsehood. No wonder if “suspicion” is excited. This, sir, is plain language, but it is the language of Truth—a language which you have not been much in the habit of hearing. No! you have been too closely surrounded with sycophants & flatterers, and too deeply engaged in the etiquette of the Drawing Room to enter with spirit and industry into the minutiæ of national business. Sycophancy and base servility appear to be the passports to places of honor and emolument. Would to God, sir, you had put these moths & glow worms which surround you aside, and in time have listened to the advice of able counsellors, high minded and honorable men, who, for their country’s weal, dared to do their duty. Our bleeding country might have been saved. But no, sir, such men, instead of being listened to with attention and treated with civility, were the objects of your persecution—Your bitter and inveterate persecution. Time will prove who was right, and the misguided people of the nation open their eyes when ruin overtakes them.
          I again repeat, sir, you never were an object of “menace” of the militia of this District. ’Tis true you are, and I think with justice too, an object of their pity and contempt. The cowardly manner in which you fled on the

day of battle, furnishes you with an undisputed claim, and you are perfectly welcome to the unfading laurels which you reaped on the ever memorable 24th of August.
          Your trumpeter Gales would indeed rank among the first generals of the age, and in point of spirit, place you upon a par with Hannibal or Scipio, and the readers of that vehicle of truth and decency, the National Intelligencer, might be Gulls enough to swallow such stuff. But you know better. You know that in reality this is calculated to excite our mirth and risibility. While you applaud the tool for the faithful discharge of his duty, you must in your heart despise the wretch for his meanness and servility. Another of your trumpeters has gone so far as to say, that during the heat of battle you rode up and down the ranks animating the troops! What nonsense! Is it thus that you are to be propt and bolstered up? James Madison animating the troops to battle! How ludicrous the idea! This mere apology for a man whose whole body scarcely contains a spark of animation, leading an army on to battle!!! Were it not for the jacobinical source whence it comes, I would suppose the writer of the above paragraph in a playful mood, merely intended it as a piece of ridicule—but enough of this disgusting theme.
          It ill becomes the chief magistrate of a great nation thus to slander without cause—Either attend to your duties, or seek the shades of “dignified retirement”—the nation demands it—A CHANGE OF MEN AND MEASURES ALONE CAN SAVE US.
          
            Americanus.*
          
        
        
          
          *Mr. Madison when at full gallop on his retreat from Bladensburgh passed the door of the author, who shook his fist at his Excellency, saying, you scoundrel you have brought the enemy here, and are the first one to run from them!
        
        
          [Americanus may be correct in denying that Mr. Madison was the object of the menaces of the people of this District, but it is unquestionably true, as stated by him to gen. Armstrong, he was threatened, and loudly threatened by the militia. There are numerous witnesses of the fact. In the public streets there were persons indiscreet enough to swear vengeance, and to declare their determination to destroy the president the first eligible opportunity. It was a knowledge of the temper prevailing among the militia that induced Mr. Madison “to give up his own authority[”] by declining to support that of General Armstrong.]—Editor.
        
      